Citation Nr: 1810363	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-30 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability, between December 22, 2009 and October 2, 2017.  

2.  Entitlement to an effective date earlier than December 22, 2009 for the grant of service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for acquired psychiatric disability.  


REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

A motion to advance this appeal on the Board's docket has been filed by the Veteran's representative.  The basis of the motion is the Veteran's documented terminal illness.  On this basis, the undersigned is granting the motion.  This appeal is hereby advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 

The Veteran served on active duty from June 1974 to June 1977.

This case came before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In relevant part, that decision denied claims to reopen service connection for hearing loss and psychiatric disabilities.  In February 2015, the Board granted the claims to reopen service connection and remanded the claims for additional development.  Service connection for bilateral hearing loss disability was later granted by the RO.  The Veteran has appealed the assigned rating.  The RO continued its denial of service connection for acquired psychiatric disability.  The case is again before the Board for appellate review.  The record consists entirely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for the issuance of addendum medical opinions. 

With regard to bilateral hearing loss disability:  This disability has been rated as 100 percent disabling since October 2, 2017.  The question before the Board is whether a rating in excess of 10 percent was warranted prior to October 2, 2017 (i.e., from December 22, 2009).  Three VA audiology examinations were conducted during this period, in October 2010, September 2012 (with an October 2012 addendum report), and October 2017.  The October 2010 VA report indicates severe hearing loss as does the October 2017 report.  Meanwhile, the September 2012 VA report indicates much less severe hearing loss (hence, the 10 percent rating).  In light of the October 2017 audiology findings - and, given the increase in rating to 100 percent, the RO's acceptance of them as reliable - additional commentary should be provided in an addendum opinion regarding whether the October 2010 audiology examination results are now, in retrospect, reliable.  

With regard to psychiatric disability:  Pursuant to the February 2015 remand, the Veteran underwent VA examination in June 2015.  In the examination report, the examiner addressed each of the Board's inquiries.  It is not clear in the report, however, whether the examiner considered hearing loss disability when addressing the issue of secondary service connection.  The examiner clearly stated that service-connected tinnitus did not aggravate psychiatric disability.  But the examiner did not clearly address whether hearing loss disability aggravated psychiatric disability.  An addendum opinion should be provided addressing this particular aspect of the claim.  See 38 C.F.R. § 3.310 (2017).

Lastly, the three issues on appeal are inextricably intertwined with one another, and must be decided together.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in December 2017.  All records/responses received must be associated with the electronic claims file. 

2.  Return the case to the VA examiner who conducted the October 2017 VA audiology examination, or to a suitable substitute.  The examiner should review the claims folder, and then respond to the following question. 

Is it at least as likely as not (i.e., probability of 50 percent or higher) that the audiology examination results in October 2010 are, in retrospect, reliable and therefore consistent with the findings noted in October 2017?

In addressing this question, please note that the October 2010 results were initially found unreliable, and that the Veteran was rated for his disability based on the results noted in a September 2012 VA audiology report, and October 2012 addendum report.   

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the addendum opinion requested in paragraph #2 has been included in the record, return the case to the VA examiner who conducted the June 2015 VA mental disorders examination, or to a suitable substitute.  The examiner should review the claims folder, and then respond to the following questions.

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed psychiatric disability is due to or caused by service-connected hearing loss disability?     

(b)  If the response to (a) is negative, is it at least as likely as not that any diagnosed psychiatric disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected hearing loss disability?     

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).

In addressing this issue, please consider the addendum medical report addressing hearing loss disability (requested in paragraph #2 above).  

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the July 2015 Supplemental Statement of the Case (SSOC) addressing service connection for psychiatric disability and since the October 2017 SSOC addressing evaluation of hearing loss disability should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




